WELLFORD, Circuit Judge,
concurring.
I would emphasize in this case the compelling interest of the City of Chattanooga that policemen and firefighters in that city be free from risk of impairment while on duty, or subject to immediate call for duty, by use of controlled substances or illicit drugs. This government interest “in ensuring the safety of the ... public and of the employees themselves plainly justifies prohibiting covered employees from using alcohol or drugs on duty, or while subject to being called for duty.” Skinner v. Railway Labor Executives Association, 489 U.S. 602, 109 S.Ct. 1402, 1415, 103 L.Ed.2d 639 (1989). I agree, therefore, that limited mandatory testing in this case is permissible from a substantive constitutional standpoint if reasonably conducted.
I agree, further, with Chief Judge Gibbons’ statements in Policemen’s Benev. Ass’n of N.J. v. Washington Township, 850 F.2d 133 (3d Cir.1988), cert. denied, — U.S. -, 109 S.Ct. 1637, 104 L.Ed.2d 153 (1989), about the nature of the “business” of policing, and believe what he says in relation to New Jersey is equally applicable in Tennessee:
[T]he police industry is probably the most highly regulated, with respect to performance of its employees, of any industry in New Jersey. When compared with the history of regulation held in Shoemaker [v. Handel, 795 F.2d 1136 (3d Cir.), cert. denied, 479 U.S. 986, 107 S.Ct. 577, 93 L.Ed.2d 580 (1986),] to be sufficient for application of the administrative search exception, the occupation of police officer is far more intensely regulated. The Washington Township police officers are members of quasi-military organizations, called upon for duty at all times, armed at almost all times, and exercising the most awesome and *1071dangerous power that a democratic state possesses with respect to its residents— the power to use lawful force to arrest and detain them. The need in a democratic society for public confidence, respect and approbation of the public officials on whom the state confers that awesome power is significantly greater than the state’s need to instill confidence in the integrity of the horse racing industry.
Id. at 141.
Examples of testing procedures that meet due process requirements are set out in Skinner and in National Treasury Employees Union v. Von Raab, 489 U.S. 656, 109 S.Ct. 1384, 103 L.Ed.2d 685 (1989). The defendant city has, therefore, established guidelines for future mandatory urinalysis and/or blood testing. Surely Chattanooga may take appropriate and reasonable action to foreclose service by police officers and firefighters who may be found to violate a reasonable policy designed to detect the use or possession of illegal drugs and/or alcohol by these persons so closely tied to public safety. See Smith v. White, 666 F.Supp. 1085 (E.D.Tenn.1987), aff'd, 857 F.2d 1475 (6th Cir.1988) (table).
I CONCUR, under these principles, with the decision of Judge Engel in REVERSING and REMANDING to the district court the consolidated cases before us.